FILED
                    UNITED STATES COURT OF APPEALS                      MAY 07 2010

                                                                    MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                    U .S. C O U R T OF APPE ALS




SIDNEY JACOBS,                                  No. 09-15293

             Plaintiff - Appellant,             D.C. No. 2:08-cv-00636-RLH-
                                                LRL
  v.                                            District of Nevada,
                                                Las Vegas
MANDALAY CORP., DBA Mandalay
Bay Resort and Casino,
                                                ORDER
             Defendant - Appellee.




                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Chief District Judge, Presiding

                        Argued and Submitted March 8, 2010
                             San Francisco, California

Before: HALL, NOONAN and THOMAS, Circuit Judges.


       Appellant waives this appeal. It is therefore DISMISSED. The parties shall

bear their own costs.